The opinion of the court was delivered by
Lowrie, J.
Ordinarily a witness, testifying to handwriting, compares the proposed writing with an exemplar in his memory, which he is persuaded that he has legitimately acquired and correctly retains. Such evidence seldom falls under the suspicion of being manufactured for the occasion, and is but little apt to give rise to collateral issues. It is therefore always preferred as evidence in chief to a mere comparison of the proposed writing *380with other writings proved to he of the same person. This sort of comparison is not allowed as a means of getting the proposed writing before the jury; but it is a perfectly legitimate way of attacking such a-writing as false or forged, especially when there is other evidence casting suspicion upon it. But then great care is to be taken that the exemplar, or standard, which is to be used as a test of genuineness, be itself genuine, and not manufactured ■for that purpose. When its genuineness is admitted, as were those offered in this instance, there can be no difficulty. We say they were admitted to be genuine, because two of them were expressly so, and the others were impliedly so, by the objection being confined to the use proposed to be made of them.
The writing that is to be judged, and that to be used as a standard, go together before the jury, and they may make the comparison for themselves. If the parties think it important, they are entitled to call experts, examined and approved as such by the court, and get them to aid the jury in the comparison, by giving their opinion as witnesses.
These principles are very well presented by Mr. Greenleaf, in 1 Ev. §§ 579-582, and 3 Id. § 106; and the cause was tried in accordance with them.
Judgment affirmed.